Citation Nr: 0834676	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-42 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals, left knee 
disability with intermittent pain, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending in August 
1980.  He was awarded the Combat Action Ribbon, among other 
decorations.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in January 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a Board videoconference hearing in 
December 2007.  A transcript is of record.    


FINDING OF FACT

The veteran's service-connected left knee disability, 
described for rating purposes as residuals, left knee 
disability with intermittent pain, is manifested by flexion 
not less than 122 degrees; extension is to 0 degrees, and 
there is no recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals, left knee disability with intermittent pain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262-5010 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate claims for both service connection and increased 
rating, and identifying the relative duties of VA and the 
claimant to obtain evidence.
                                                                          
The RO also provided the appellant with notices in March 2006 
and February 2008. The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence. 

While the March 2006 and February 2008 notices were not 
provided prior to the July 2004 adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2008 supplemental statement of the case, following the 
provision of notice.  The veteran and his representative have 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all three notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
increased rating claims (informing the veteran that the 
evidence must show that his service-connected disability 
worsened) and of the appellant's and VA's respective duties 
for obtaining evidence.  With regard to the recent Vazquez 
judicial holding, there has clearly been no compliant notice 
since the Court just rendered the decision in January 2008.  
However, a review of the record leads the Board to conclude 
that the veteran effectively had actual knowledge of the 
essential elements discussed by the Court in Vazquez.  The 
March 2006 and February 2008 letters to the veteran advised 
him that in determining the rating, VA would look to the 
nature and symptoms of his disability, the severity and 
duration, and the impact on employment.  Moreover, the 
veteran was given a list of examples of the types of evidence 
which would be pertinent to his claim and advised to give 
such evidence to VA or tell VA about it.  The Board also 
believes it significant that the veteran has been represented 
by a state service organization which is well-versed in laws 
and regulations pertaining to veteran's claim.  The Board 
believes the veteran, through the Texas Veterans Commission, 
can be viewed as having actual knowledge of the substance of 
the information discussed in Vazquez.  It is assumed that the 
representative, as the veteran's agent, included such 
information when providing guidance to the veteran regarding 
his claim.  As such, there has been no resulting prejudice to 
the veteran.   

Duty to Assist

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the VA examinations in April 
2004 and April 2008, obtained VA treatment records, and 
afforded the veteran the opportunity to give testimony at a 
Board videoconference hearing in December 2007.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals left knee injury 
warrants a higher disability rating.  In a December 2007 
Board videoconference hearing, the veteran testified to 
swelling and pain, and denied locking of the knee.    

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The Board notes at this point that normal flexion of the knee 
is to 140 degrees, and normal extension of the knee is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.

The veteran's service-connected for residuals left knee 
injury have been rated by the RO under the provisions of 
Diagnostic Code 5262-5010.  

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight knee 
disability.  A 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee disability.  A 30 
percent rating is warranted for malunion of the tibia and 
fibula with marked knee disability.  And a 40 percent rating 
is warranted for nonunion of the tibia and fibula with loose 
motion requiring brace.  38 C.F.R. § 4.71(a), Diagnostic Code 
5262.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings are to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes of the specific 
joint involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5010, 5003.  
 
The appropriate diagnostic codes addressing the limitation of 
motion of the knees are Diagnostic Code 5260 for limitation 
of flexion of the leg and Diagnostic Code 5261 for limitation 
of extension of the leg.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a maximum 
rating of 30 percent is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.  
  
Under Diagnostic Code 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a maximum rating of 50 percent is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.  

When the veteran was afforded a VA examination in April 2004, 
he complained of intermittent pain with swelling.  He 
reported that his knee did not give way on him, but the pain 
in the left knee is a 5 out of 10 in severity.  He further 
reported that when he did have pain in the left knee, he 
occasionally would limp.  He did not use a cane, but when he 
had symptoms, he relied on a velcro brace.  The veteran was 
able to walk two to three miles approximately three times 
weekly.

Upon physical examination, it was noted that range of motion 
was 0 to 130 degrees.  The examiner noted there were no 
tenderness, no fluid and no laxity.  The examiner further 
noted slight crepitus with flexion and slight crepitus with 
movement of the patella, which the veteran reported as not 
painful.  The examiner observed that movement of the patella 
was normal.  The impression was "[l]eft knee strain with 
intermittent knee pain.  Minimal disability, no 
progression."  It was noted that as far as current daily 
activities, the veteran occasionally had pain in the left 
knee, but remained quite active, and that the degree of 
difficulty was not increasing and was minimal in degree.  An 
x-ray impression of the veteran's knees revealed minor 
bilateral posterior patellar spurring with otherwise 
abnormality not apparent.  

Available VA treatment records dated in 2007 and 2008 showing 
very little evidence dealing with the knee.  Nevertheless, 
the veteran was afforded a more recent VA examination in 
April 2008 that appears adequate for rating purposes. 

At the time of the April 2008 VA examination, he denied any 
significant internal change in his left knee since his last 
rating examination in 2004.  He stated the he experienced 
infrequent left knee effusion and denied any instability 
symptoms.  It was noted that there was minimally arthritic 
appearing in the left knee joint without effusion.  Extension 
was to 0 degrees pre and post repetitive motion.  Flexion was 
0 to 122 degrees pre repetitive motion and 132 degrees post 
repetitive motion.  It was noted that there was no apparent 
pain, loss of motion, weakness, fatigability or loss of 
coordination during or following three repetitions of range 
of motion.  The impression was minor bilateral posterior 
patellar spurring; otherwise an abnormality of either knee 
was not apparent.

The Board first notes that the current 10 percent rating 
appears to be the highest available to the veteran for this 
disability under Diagnostic Codes 5003 and 5010.      

Looking to Diagnostic Code 5262, there is no showing of 
moderate or marked knee disability to warrant a rating of 
either 20 or 30 percent, respectively.  As noted in the April 
2004 VA examination, although range of motion was 0 to 130 
degrees with normal range of motion being 0 to 140 degrees, 
the VA examiner observed that the movement of the veteran's 
patella was normal and the veteran remained quite active.  On 
VA examination in April 2008, flexion was to 122 degrees pre 
repetitive motion and 132 degrees post repetitive motion.  
Overall, the veteran exhibited slight knee disability.  
Further, there has been no showing of loose motion requiring 
a brace to warrant the maximum rating of 40 percent.          

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Here, 
however, the VA examiner in April 2004 noted that there was 
no pain on motion of the joints and no additional limitation 
with flare-ups and repetitive use.  Also noted was no 
instability of the left knee.  Moreover, as noted previously, 
the VA examiner in April 2008 noted that there was no 
apparent pain, loss of motion, weakness, fatigability or loss 
of coordination during or following three repetitions of 
range of motion.    

Diagnostic Codes that also involve the knee are 5259 and 
5263, but the highest available rating is 10 percent and are 
therefore not for application.  Other Diagnostic Codes that 
involve the knee are 5256 (ankylosis of the knee) and 5257 
(recurrent subluxation or lateral instability).  However, 
Diagnostic Codes 5256 and 5257 are not for application since 
the veteran has been diagnosed with neither ankylosis, nor 
recurrent subluxation or lateral instability of the knee, 
respectively.  Further, Diagnostic Code 5258 is not for 
application since there is no showing of dislocated semilunar 
cartilage.  

Additionally, limitation of flexion was not limited to 30 
degrees or less which would warrant a higher rating under 
Diagnostic Code 5260.  Further, limitation of extension was 
not equal to or between 15 degrees and 45 degrees to warrant 
a higher rating under Diagnostic Code 5261.  
  
The Board notes that staged ratings are not for application 
since the veteran's residuals left knee injury is adequately 
contemplated by the existing 10 percent rating for the entire 
period covered by this appeal.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disability had resulted in marked 
interference with employment or has necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board notes that the veteran may always advance an 
increased rating claim if the severity of his disability 
should increase in the future.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


